Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Election/Restriction filed on May 13, 2022 is acknowledged.  Claims 5-6, 8, 12, 15, 17, 20, 22-23, 25, 27, 30-32 and 34-74 were previously cancelled and claims 1-4, 7, 9-11, 13-14, 16, 18-19, 21, 24, 26, 28-29 and 33.  

Election/Restrictions
Applicant elected without traverse Group 1 (claims 1-4, 7, 9-11, 13-14, 16, 18-19, 21, 24, 26 and 28-29) drawn to a peptide and elected without traverse SEQ ID NOs:5-6 as the peptide in the reply filed May 13, 2022.  
The restriction is deemed proper and is made FINAL in this office action.  Claims 7, 13, 16, 28 and 33 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim.  Claims 1-4, 9-11, 14, 18-19, 21, 24, 26 and 29 are examined on the merits of this office action.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objection
Claim 14 is objected for the following informality: there appears to be two periods at the end of the claim.  One period should be removed.

Claim 29 is objected for the following informality: the limitation “synthetic polypeptides” should be replaced with -synthetic polypeptide-.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 9-11, 14, 18-19, 21, 24, 26, 29 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  Based upon an analysis with respect to the claim as a whole, claim(s) 1-4, 9-11, 14, 18-19, 21, 24, 26, 29 do not recite something significantly different than a judicial exception. The rationale for this determination is explained below and is based on the analysis presented in the USPTO’s 2019 Revised Patent subject matter Eligibility Guidance (referred to as 2019 PEG) published January 2019 and the “PEG update” in October 2019. 

Claim Interpretation
Claim 1 claims “A synthetic polypeptide comprising: (a) a first peptide sequence consisting of 7 to 11 amino acids in length and comprising an MHC class I binding epitope; and (b) no more than one additional amino acid covalently linked to a C-terminus of the first peptide, wherein the one additional amino acid comprises an electronegative or electropositive charged side group, or a second peptide consisting of 2 to 7 amino acids in length covalently linked to a C-terminus of the first peptide, wherein the second peptide comprises at least one electronegative or electropositive charged side group” (see claim 1).  Claim 2 claims an “HLA-A” epitope; claim 4 claims SEQ ID Nos:1, 5, 7, 10, 11, 13 or 14; claim 14 claims wherein the second peptide comprises an alanine; claim 18 claims the second peptide comprising D or K; claims 21 and 24 claim functional properties; and claim 29 claims a macromolecule or composition comprising said peptide.

Subject Matter Eligibility Test for Products and Processes
Step 1: Is the claim to a process, machine, manufacture, or composition of matter (see, e.g., 79 FR 74621)? 
Yes, the instant claims are directed to a statutory patent-eligible subject matter category, namely a composition of matter.
Step 2A  (1): Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea (see, e.g., 79 FR 74621)?
Yes, the claims are directed to a natural phenomenon, namely naturally occurring peptides from T. gondii for example (see McMurtney, cited in Applicants IDS, see Figure 7).  Accordingly, the pending claims are directed to a naturally occurring product.  
There is no of data or evidence showing that the peptide encompassed by the claims are structurally or functionally distinct from what is found in nature. 
Step 2A (2): Does the Claim recite additional Elements that integrate the judicial Exception into a Practical Application? NO.
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception (see, e.g., 79 FR 74621)? 
No, the claims do not recite additional elements that amount to significantly more than the judicial exception. 
Factors for determining if the claim directed to a product of nature, as a whole, recites something significantly more than the judicial exception, are provided in the Guidance (74623; see esp. 79 FR 74623 at §I.A.3.b). see also, 79 FR.
In sum, when the relevant considerations are analyzed, they weigh against a significant difference. Accordingly, Claims 1-4, 9-11, 14, 18-19, 21, 24, 26, 29 do not qualify as eligible subject matter.

Claim Rejections - 35 USC § 112, First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claims 1-3, 9-11, 14, 18-19, 21, 24, 26 and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus.  

Scope of the claims
The claims are drawn to “A synthetic polypeptide comprising: (a) a first peptide sequence consisting of 7 to 11 amino acids in length and comprising an MHC class I binding epitope; and (b) no more than one additional amino acid covalently linked to a C-terminus of the first peptide, wherein the one additional amino acid comprises an electronegative or electropositive charged side group, or a second peptide consisting of 2 to 7 amino acids in length covalently linked to a C-terminus of the first peptide, wherein the second peptide comprises at least one electronegative or electropositive charged side group” (see claim 1).  Claim 2 claims an “HLA-A” epitope; claim 4 claims SEQ ID Nos:1, 5, 7, 10, 11, 13 or 14; claim 14 claims wherein the second peptide comprises an alanine; claim 18 claims the second peptide comprising D or K; claims 21 and 24 claim functional properties; and claim 29 claims a macromolecule or composition comprising said peptide.  Claim 21 claims wherein the peptide binds MHC class I and changes the molecule and blocks or inhibits binding of KIR to MHC class I.  The possibilities are vast for any MHC class I binding epitope with and sequence of 7-11 amino acids.  No core structure is provided in instant claim 1 with regards to binding and inhibiting binding of KIR to MHC class I.
Therefore, to meet the written description requirement of 35 U.S.C. § 112, first paragraph, the specification must disclose a representative number of species that meet both the structural and functional limitations of the genus or the specification and/or the prior art must identify the structural elements that correlate to the claimed function in a manner that demonstrates to one of ordinary skill in the art that Applicant was in possession of the claimed genus at the time the application was filed.  In the instant case, the specification must establish which of the vast number of peptides that meet the structural requirements encompassed by the claims are also able maintain the same functional properties of being immunogenic.

Actual Reduction to Practice
	MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice.  A “representative number of species” means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus.  
	Example 2 describes HLA-A, B and C binding peptides that disrupt KIR/MHC (see page 40).  Applicant’s specification states “Peptides are designed having an MHC class I epitope and 1-7 additional amino acids where at least one of the additional amino acids bears a charged side group. Newly designed peptides are synthesized and tested for the ability to extend the C-terminus into the solvent by
determining crystal structures of MHC class I molecules bound to the peptide. An example of
the methodology is shown below.  The TCR DMFS5 recognizes the tumor epitope (AAGIGILTV_(SEQ ID NO: 28)) of the MART-1 protein presented by HLA- A*02:01. Using Surface Plasmon Resonance (SPR), the designed variants AAGIGILTVK (SEQ ID NO: 17), AAGIGILTVD (SEQ ID NO: 18), or
AAGIGILTVDGK (SEQ ID NO: 19) are tested as to whether DMF5 TCR binding differs when
HLA-A*02:01 is presenting the ligand AAGIGILTV (SEQ ID NO: 28) or the designed variants.  Peptides were also designed and tested for HLA-B and HLA-C binding and solvent extension. HLA-B*57:01 is refolded and crystallized with the core self-peptide LSSPVTKSF (SEQ ID NO: 13), as well as the three variants containing the “D’”, “K” or “DGK” amino acid additions at the C-termini. HLA-C*03:07 is refolded and crystallized with the core peptide GAVDPLLAL (SEQ ID NO: 14), as well as the three variants containing the “D’’, “K” or “DGK” amino acid additions at the C-termini.  Table 2 (paragraph 0125) discloses peptide derived from T. gondii can induce NK cell activity.  Table 3 discloses peptides with c-terminal extensions.  However, it is unclear based on the specification which peptides actually had the property of inhibiting KIR binding to MHC class I molecule.
As discussed above the claim scope is potentially enormous; in comparison, the scope of the description which suggests several peptides comprising HLA-A, B, C, E and G epitopes with little description as to what sequences are required to inhibit binding KIR to MHC class I is not sufficient.  One of ordinary skill in the art would not consider peptides reduced to practice representative of the full scope of the claimed genus.  
	Therefore, the instant specification has failed to meet the written description requirement by actual reduction to practice of a representative number of species alone.

Sufficient relevant identifying characteristic
MPEP § 2163 states that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination thereof.
i. Complete structure 
Applicants disclose the peptides listed in claim 4 and 28.

	ii. Partial structure: 
Example 2 describes HLA-A, B and C binding peptides that disrupt KIR/MHC (see page 40).  Applicant’s specification states “Peptides are designed having an MHC class I epitope and 1-7 additional amino acids where at least one of the additional amino acids bears a charged side group. Newly designed peptides are synthesized and tested for the ability to extend the C-terminus into the solvent by
determining crystal structures of MHC class I molecules bound to the peptide. An example of
the methodology is shown below.  The TCR DMFS5 recognizes the tumor epitope (AAGIGILTV_(SEQ ID NO: 28)) of the MART-1 protein presented by HLA- A*02:01. Using Surface Plasmon Resonance (SPR), the designed variants AAGIGILTVK (SEQ ID NO: 17), AAGIGILTVD (SEQ ID NO: 18), or
AAGIGILTVDGK (SEQ ID NO: 19) are tested as to whether DMF5 TCR binding differs when
HLA-A*02:01 is presenting the ligand AAGIGILTV (SEQ ID NO: 28) or the designed variants.  Peptides were also designed and tested for HLA-B and HLA-C binding and solvent extension. HLA-B*57:01 is refolded and crystallized with the core self-peptide LSSPVTKSF (SEQ ID NO: 13), as well as the three variants containing the “D’”, “K” or “DGK” amino acid additions at the C-termini. HLA-C*03:07 is refolded and crystallized with the core peptide GAVDPLLAL (SEQ ID NO: 14), as well as the three variants containing the “D’’, “K” or “DGK” amino acid additions at the C-termini.  Table 2 (paragraph 0125) discloses peptide derived from T. gondii can induce NK cell activity.  Table 3 discloses peptides with c-terminal extensions.  However, it is unclear based on the specification which peptides actually had the property of inhibiting KIR binding to MHC class I molecule.
Thus, given that the claims encompass any 7-11mer peptide that is a an MHC class I binding epitope (which encompasses a vast number of petpides),  Applicant has failed to provide sufficient structure given the breadth of the genus, designing peptides that meet both the structural and functional characteristics of the instant claims is highly unpredictable.

	iii. Physical and/or chemical properties: 
The data in the specification does not suggest the physical basis for the claimed activity and therefore does not describe what structure is required of the peptide that would retain the ability to inhibit KIR binding to MHC class I molecule.  The only structure provided in instant claim 1 is a 7-11 amino acids sequence.  Understanding the physical basis for the claimed activity is critical to determining which of the molecules that meet the structural requirements of the genus also meet the functional requirements of the genus.
	
iv. Functional characteristics when coupled with a known or disclosed correlation between function and structure:  
The specification does not describe a general correlation between structure and function for the claimed genus.  The specification fails to provide sufficient examples of 7-11 amino acid peptide sequences that inhibit binding of KIR to MHC class I given the breadth of the genus and the unpredictability with regards to binding. As a result, it is impossible to predict, based on the specification, what peptides would have desired properties.

v. Method of Making
Solid state peptide synthesis and cloning, recombinant expression and purification of proteins is well-known in the art.  Where the specification fails to provide description is in the structure of the adhesive molecule to make.  For all of the reasons presented above, one of ordinary skill in the art would not know which of the countless molecules that meet the structural requirements of the claims would also have the same functional properties inhibiting KIR binding to MHC class I.
The Applicant’s specification provides no guidance as to what peptides/amino acids would be immunogenic.  
Conclusion

In conclusion, only peptides reduced to practice in the specification and as found in instant claims 4 and 28 (specific HLA epitopes), satisfy the written description requirements of 35 U.S.C. 112, first paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 3 recites the limitation "wherein the HLA-A” in line 1 and is dependent on claim 1.  There is insufficient antecedent basis for this limitation in the claim.  It is suggested that claim 3 be amended to be dependent on claim 2.
Claim 18 claims “The synthetic polypeptide of claim 1 wherein the second peptide sequence is selected from the group consisting of D, K, DN, DG, GGNE…”.  The amino acids “D” and “K” are not considered peptides and thus raise ambiguity for the metes and bounds of instant claim 18.   It is suggested Applicant amend claim 18 to remove “D” and “K”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 18 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 18 is dependent on claim 1 and claims “The synthetic polypeptide of claim 1 wherein the second peptide sequence is selected from the group consisting of D, K, DN, DG, GGNE…”.  Claim 1 claims “A synthetic polypeptide comprising…..or a second peptide consisting of 2 to 7 amino acids in length….”  The second peptide of instant claim 1 (from which claim 18 depends on) requires the peptide be between 2-7 amino acids.  The limitations of claim 18 (which include “D” and “K”) broaden the scope of instant claim 1 and thus does not further limit.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 10-11, 14, 18-19, 21, 24, 26 and 29 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Stryhn (Eur. J. Immunol. 2000. 30: 3089–3099).
Stryhn discloses a MHC class I binding epitope comprising the sequence RGYVYQGL which is 8 amino acids in length with an additional amino acid, Lysine (electropositive charged side group), resulting in the sequence LRGYVYQGLK thus meeting the limitations of instant claim 1 (see Figure 4).  Furthermore, Stryhn teaches a MHC class I binding epitope comprising the sequence FESTGNLI which is an 8mer with a second peptide APE which has an electronegative charged side group (glutamic acid) meeting the limitations of instant claim 1 (see Figure 5).  Regarding claim 10, Stryhn teaches wherein the second peptide is three amino acids (“APE”).  Regarding claim 11, the second peptide of Stryhn (APE) is linked to the C-terminus via a peptide bond (see Figure 5).  Regarding claim 14, the second peptide of the peptide FESTGNLIAPE comprises an alanine.  Regarding claim 18, the peptide LRGYVYQGLK comprises a K (lysine) as the second domain.  Regarding claim 19, the peptides LRGYVYQGLK and FESTGNLIAPE fall within the 8-18 range.  Regarding the functional limitations in instant claims 21 and 24,” wherein the synthetic polypeptide binds specifically to an MHC class I molecule, wherein upon binding, the synthetic polypeptide induces a structural change in the MHC class I molecule, and the structural change comprises opening an F pocket of the MHC class I molecule, and optionally the binding blocks, abrogates, reduces, decreases or inhibits binding of a killer immunoglobulin receptor (KIR) to the MHC class I molecule” and ” wherein the KIR is an inhibitor KIR or the KIR is expressed on an NK cell”, the peptides of Stryhn are identical to the peptides of the instant claims and thus, will inherently have these properties.  Regarding claim 26, the peptide LRGYVYQGLK of Stryhn comprises a lysine which has electropositive charged side group.  Regarding claim 29, the peptides of Stryhn are in compositions thus meeting the limitations of instant claim 29 (see Figures 5 and 4 descriptions).


Claim(s) 1-4, 9-11, 14, 18-19, 21, 24, 26 and 29 are rejected under 35 U.S.C. 102(a1) as being anticipated by McCurtrey (eLife 5:e12556, Jan 2016, cited in Applicant’s IDS).
McCurtrey discloses a MHC class I binding epitope comprising the sequence YLSPIASPL which is 9 amino acids in length with an additional peptide sequence attached LDGKSLR (which comprises an electropositive charged side group), resulting in the sequence YLSPIASPLLDGKSLR thus meeting the limitations of instant claims 1, 3 and 4 (see page 8, “predicted extended T. gondii ligands bind HLA, second paragraph, line 8, Figure 7).  Regarding claim 2, YLSPIASPLLDGKSLR binds HLA-A (see page 8, first three paragraphs).  Regarding claim 9, the sequence YLSPIASPLLDGKSLR comprises amino acids that are conserved among HLA epitopes.  Regarding claim 10, McCurtrey teaches wherein the second peptide is seven amino acids (“LDGKSLR”).  Regarding claim 11, the second peptide of McCurtrey (LDGKSLR) is linked to the C-terminus via a peptide bond.  Regarding claim 14, the second peptide of the peptide LDGKSLR comprises an leucine.  Regarding claim 18, the peptide above comprises DGKSLR as the second domain.  Regarding claim 19, the peptide YLSPIASPLLDGKSLR fall within the 8-18 range.  Regarding the functional limitations in instant claims 21 and 24,” wherein the synthetic polypeptide binds specifically to an MHC class I molecule, wherein upon binding, the synthetic polypeptide induces a structural change in the MHC class I molecule, and the structural change comprises opening an F pocket of the MHC class I molecule, and optionally the binding blocks, abrogates, reduces, decreases or inhibits binding of a killer immunoglobulin receptor (KIR) to the MHC class I molecule” and ” wherein the KIR is an inhibitor KIR or the KIR is expressed on an NK cell”, the peptides of McCurtrey are identical to the peptides of the instant claims and thus, will inherently have these properties.  Regarding claim 26, the peptide YLSPIASPLLDGKSLR of McCurtrey comprises a Arginine which has electropositive charged side group.  Regarding claim 29, the peptides of McCurtrey are in compositions thus meeting the limitations of instant claim 29 (see Figures 7-8).


Claim(s) 1, 2-3, 9-11, 14, 19, 21, 24, 26 and 29 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Faris (US7884179 B2).
Faris discloses a MHC class I binding epitope comprising the sequence TLLREVIHPL which is 10 amino acids in length and LLREVIHPL (a 9mer) (see Tables VIII-V1-HLA-H2 and TABLE IX-VI-A3).   Faris further discloses the epitope attached to a 4mer peptide comprising an Histidine (which has an electropositive charge resulting in the peptide YTLLREVIHPLATSH thus meeting the limitations of instant claim 1 (see Table XLVIII-V1-HLA, “Pos 88”).  Regarding claims 2-3, the peptide falls within the formula of claim 3 and binds HLA-A.  Regarding claim 9, Given the broadest reasonable interpretation of the claim, any amino acid that is conserved (not sequence) across HLA-A, B and C epitopes, would meet the limitation of the claim.  For example, Applicants specification states that a Tyrosine and a lysine are conserved (see paragraph 0129).  The peptide of Faris has a tyrosine thus meeting this limitation.
Regarding claim 10, Faris teaches wherein the second peptide is four amino acids (“ATSH”).  Regarding claim 11, the second peptide of Faris (ATSH) is linked to the C-terminus via a peptide bond (see Table XLVIII-V1-HLA, “Pos 88”).  Regarding claim 14, the second peptide of the peptide ATSH  comprises an alanine. Regarding claim 19, the peptides YTLLREVIHPLATSH fall within the 8-18 range.  Regarding the functional limitations in instant claims 21 and 24,” wherein the synthetic polypeptide binds specifically to an MHC class I molecule, wherein upon binding, the synthetic polypeptide induces a structural change in the MHC class I molecule, and the structural change comprises opening an F pocket of the MHC class I molecule, and optionally the binding blocks, abrogates, reduces, decreases or inhibits binding of a killer immunoglobulin receptor (KIR) to the MHC class I molecule” and ” wherein the KIR is an inhibitor KIR or the KIR is expressed on an NK cell”, the peptides of Faris are identical to the peptides of the instant claims and thus, will inherently have these properties.  Regarding claim 26, the peptide YTLLREVIHPLATSH of Faris comprises a Histidine which has electropositive charged side group.  Regarding claim 29, the peptides of Faris are in compositions thus meeting the limitations of instant claim 29 (see abstract, “field of invention”).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERINNE R DABKOWSKI whose telephone number is (571)272-1829. The examiner can normally be reached Monday-Friday 7:30-5:30 Est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERINNE R DABKOWSKI/             Examiner, Art Unit 1654